Citation Nr: 1717213	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-48 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected temporomandibular joint (TMJ) prior to October 24, 2016 and in excess of 40 percent from October 24, 2016.  


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this appeal has since been transferred to the VA RO in Atlanta, Georgia.  

In April 2016 the Board remanded this matter to ensure the Veteran received proper notice required for PTSD claims based on in-service personal assault and to ensure additional development and new examinations for PTSD and TMJ claims.  

During the appeal period, the RO increased the initial rating for the Veteran's TMJ disability from 10 percent to 40 percent disabling, effective October 24, 2016.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the RO granted service connection for PTSD and as such this issue is no longer before the Board.  


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral TMJ disorder has been characterized by frequent dislocations, and locking of the jaw creating an abnormal range of motion, functional loss due to pain, functional loss due to fatigue and weakness, and recorded an inter-incisal distance of 22 mm upon repeated use reflecting a functional loss consistent with an inter-incisal range of motion that is limited to a range between 0 to10 millimeter (mm).


CONCLUSION OF LAW

The criteria for establishing the schedular maximum rating of 40 percent for bilateral TMJ disorder for the entire period on appeal have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9905 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Veteran was provided with a VA examination since the case was remanded to obtain adequate medical examinations addressing functional loss under DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the VA examinations provided are adequate under the law.

As noted above, this issue has been previously remanded for further development.  All requested development has been achieved.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Merits of the Claim
Increased Rating

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran has been rated under 38 C.F.R. § 4.150, Diagnostic Code 9905, which sets forth the criteria for evaluating limited motion of temporomandibular articulation.  Under Diagnostic Code 9905, a 40 percent disability rating applies where the Veteran's inter-incisal range of motion is 0 to 10 mm; a 30 percent disability rating applies where the Veteran's inter-incisal range of motion is 11 to 20 mm; a 20 percent disability rating applies where the Veteran's inter-incisal range of motion is 21 to 30 mm; and a 10 percent disability rating applies where the Veteran's range of lateral excursion is 0 to 4 mm, or where his inter-incisal range of motion is 31 to 40 mm.  The criteria provide that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notably, the provision regarding the avoidance of pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.

In his June 2008 Notice of Disagreement, the Veteran noted that his jaw locks three to five times a week and causes him considerable pain.  In his substantive appeal to the Board dated November 2009, the Veteran noted that his jaw locks up on him every day, and that while occasionally he is able to get it unlocked using techniques taught by a doctor, other times he has to go to the dentist to have them unlock his jaw.  

In support of his claim, the Veteran submitted a letter from a physician, G.M.W dated January 2009 which reflects that the doctor has treated the Veteran for a severe temporomandibular disorder which disturbs the normal function of the condyle of the Veteran's mandible leading to the Veteran's mandible locking in the anterior position and becoming very difficult to dislodge.  Dr. G.M.W noted that the Veteran undergoes frequent episodes of his jaw locking, rendering the Veteran unable to speak, and making it very difficult for him to explain his situation to healthcare providers.  Further, the Veteran has submitted a note from Dr. J.C.M in which the doctor notes that they have treated the Veteran for TMJ since 1976 and has had to treat the veteran for dislocation of his jaw on numerous occasions since then.  

The Board notes that under 38 C.F.R. § 4.150, Diagnostic Code 9905 the primary criterion for assigning a rating is range of motion as measured by millimeters.  However, in light of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995) the Board considers medical and lay reports of the Veteran's symptoms of frequent jaw-locking, significant pain, and necessity for medical intervention, and how these translate to functional loss and weakness.  Given this evidence the Board finds that the severe symptoms for the Veteran's TMJ reported by the Veteran and his treating physicians for the period prior to October 24, 2016 most closely approximates the loss off motion where the inter-incisal range of motion is 0 to 10 mm requiring the schedular maximum 40 percent rating.  

The Board notes that the measurements of inter-incisal range of motion from the 2012, 2011, and 2007 VA examinations would not support a 40 percent rating.  However, these examinations were previously found inadequate and necessitated a remand specifically for failing to address the DeLuca requirements that the Board has considered in its analysis above.  

Similarly, the initial measurement of 22 mm for the inter-incisal distance from the Veteran's November 2016 VA examination would not on its own support a 40 percent rating, however the examiner noted abnormal range of motion, functional loss due to pain, functional loss due to fatigue and weakness, and recorded an inter-incisal distance of only 2 mm upon repeated use.  In light of these results when considered under 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 40 percent rating awarded is appropriate.  Given all evidence of record, the Board finds that a 40 percent rating is appropriate for the entire period on appeal.  

The Board has considered whether a higher rating is warranted under other potentially applicable Diagnostic Codes.  However, there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth. Thus, the Veteran does not have oral or dental conditions contemplated by other rating criteria. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9915.  


Extraschedular Consideration & TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptoms of the Veteran's disability are fully contemplated by the applicable rating criteria, such as pain and some limitation of motion.  In addition, the Veteran has not asserted, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Thus, in the absence of exceptional factors associated with bilateral TMJ disorder, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims that he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed, and the evidence of record does not suggest, that the disability on appeal prevents him from obtaining and/or maintaining employment.


ORDER

An evaluation of 40 percent for bilateral temporomandibular joint for the entire period on appeal is granted. 



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


